DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,888,155.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claim 1 and instant claim 1 are minor and obvious from each other.  Patented claim 1 pertains to a species of the instant claim 1 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  For example, instant claim 1 pertains to an oral care implement with a handle and a head having a cavity with openings on front and rear side of said head, an applicator formed of capillary material disposed in the cavity and exposed through the rear side of said head, and cleaning elements coupled to a front side of said head.  Patented claim 1 also pertains to an oral care implement with a handle and a head with a basin cavity with openings on front and rear surfaces of said head, an applicator formed of capillary material disposed in said basin cavity and extending through opening on rear side of said head and cleaning elements mounted to a head plate coupled to the front surface of said head.  There is very little difference between the two claims. In fact, the instant claim 1 is a broader version of the patented claim 1.  Furthermore, in the instant claim 1, the claimed limitations can be found in the patented claim 1.  Any infringement over the patented claim 1 would also infringe over the instant claim 1.  Hence the instant claim does not differ from the scope of the patented claim 1.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al (US 9,603,442), hereinafter Jimenez.
Regarding claim 14, Jimenez teaches an oral care implement comprising: a head (22) comprising a cavity (36A & 36B) having an annular sidewall (36B) and a floor (surface in contact with 40A); a plurality of tooth cleaning elements (32) extending from a front surface of the head; an aperture (36) extending from the floor of the cavity to a rear surface of the head (as shown in Fig 1-4); and22Attorney Docket No. 10133-01-US-C2-TB an applicator (28) disposed in the cavity and surrounded by the annular sidewall (as shown in Fig 1), the applicator being loaded (via 30 and 48) with an oral care material (Col 3, Ln 25-34) and exposed (via 42) through the aperture (as shown in Fig 1).
Jimenez further teaches in claim 15 wherein the applicator is formed of a capillary material (Abstract); in claim 16 a handle (26) coupled to the head, the handle comprising a reservoir (30) containing a store of the oral care material, and a delivery member (42) fluidly coupled (via 40 & 48) to the store of the liquid oral care material in the reservoir and the applicator to load the applicator with the oral care material; and in claim 17 wherein the oral care material flows through the delivery member via capillary action (Col 3, Ln 53-57).
Conclusion
The prior art made of record in form PTO-892 not relied upon is considered pertinent to applicant's disclosure. US 10,639,136 teaches an end cap at the end of the handle.  A search has been conducted for other non-claimed features but none were found.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754